DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH SUBPIXELS HAVING NON-EMITTING FILLING PART

Claim Objections
Claims 4 and 15 recite “an blue effective light-emitting area”, which should be a blue effective light-emitting area.

Note on Interpretation
Claims 2 and 13 recite that “the area ratios are positively correlated with emitted light wavelengths corresponding to the sub-pixel openings.” Here, in accordance with the broadest reasonable interpretation, “positively correlated” is interpreted as the two quantities (generally) going up or going down together.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bae, US 2018/0033842.

Claim 1: Bae discloses
a base substrate (10); 
and a pixel defining layer (274 and portion of 272 under it) on a side of the base substrate; wherein the pixel defining layer is provided with a plurality of sub-pixel openings (OP2); 
outer contour shapes and sizes of all the plurality of sub-pixel openings are same (FIG. 6, [0086]); 
filling parts (272) are provided inside at least parts of the plurality of sub-pixel openings; 
and for different sub-pixel openings, area ratios of filling part to sub-pixel opening are different (FIGS. 6 and 7).
Claim 2: for the different sub-pixel openings, the area ratios are positively correlated with emitted light wavelengths corresponding to the sub-pixel openings. See [0089]; the are ratio of filling part to sub-pixel opening is smallest for P2, which is the blue subpixel, blue having the smallest wavelength; P1 can be the green pixel, with intermediate wavelength and area ratio; and P3 can be red, with the largest wavelength and area ratio.
Claim 3: the plurality of sub-pixel openings comprise red sub-pixel openings, green sub-pixel openings and blue sub-pixel openings, and the red sub-pixel openings and the green sub-pixel openings are provided with the filling parts inside (FIGS. 6 and 7, [0089]).
Claim 6: a shape of an orthographic projection of a filling part inside a sub-pixel opening on the base substrate is similar to a shape of an orthographic projection of the sub-pixel opening on the base substrate (FIGS. 6 and 7).
Claim 7: a center of the orthographic projection of the filling part inside the sub-pixel opening on the base substrate and a center of the orthographic projection of the sub-pixel opening on the base substrate coincide. As both the subpixel openings and filling parts are symmetric both top-bottom and left-right, the center of both the orthographic projection of the filling part inside the sub-pixel opening on the base substrate and the center of the orthographic projection of the sub-pixel opening on the base substrate for each subpixel is the center of the subpixel. See FIGS. 6 and 7.
Claim 8: the orthographic projection of the sub-pixel opening on the base substrate is hexagonal, pentagonal, rectangular, square or circular (rectangular, FIGS. 6 and 7).
Claim 9: the filling parts and the pixel defining layer are in a same layer (272), and materials of the filling parts and a material of the pixel defining layer are same:

    PNG
    media_image1.png
    238
    459
    media_image1.png
    Greyscale
 

Claim 12: Bae discloses a display substrate, wherein the display substrate comprises: 
a base substrate (10); 
and a pixel defining layer (274 and portion of 272 under it) on a side of the base substrate; wherein the pixel defining layer is provided with a plurality of sub-pixel openings (OP2); 
outer contour shapes and sizes of all the plurality of sub-pixel openings are same (FIG. 6, [0086]); 
filling parts (272 inside of 274) are provided inside at least parts of the plurality of sub-pixel openings (FIG. 6); 
and for different sub-pixel openings, area ratios of filling part to sub-pixel opening are different (FIG. 6).
Claim 13: for the different sub-pixel openings, the area ratios are positively correlated with emitted light wavelengths corresponding to the sub-pixel openings. See [0089]; the are ratio of filling part to sub-pixel opening is smallest for P2, which is the blue subpixel, blue having the smallest wavelength; P1 can be the green pixel, with intermediate wavelength and area ratio; and P3 can be red, with the largest wavelength and area ratio.
Claim 14: the plurality of sub-pixel openings comprise red sub-pixel openings, green sub-pixel openings and blue sub-pixel openings, and the red sub-pixel openings and the green sub-pixel openings are provided with the filling parts inside (FIGS. 6 and 7, [0089]).
Claim 17: a shape of an orthographic projection of a filling part inside a sub-pixel opening on the base substrate is similar to a shape of an orthographic projection of the sub-pixel opening on the base substrate (FIGS. 6 and 7).
Claim 18: a center of the orthographic projection of the filling part inside the sub-pixel opening on the base substrate and a center of the orthographic projection of the sub-pixel opening on the base substrate coincide. As both the subpixel openings and filling parts are symmetric both top-bottom and left-right, the center of both the orthographic projection of the filling part inside the sub-pixel opening on the base substrate and the center of the orthographic projection of the sub-pixel opening on the base substrate for each subpixel is the center of the subpixel. See FIGS. 6 and 7.
Claim 19: the orthographic projection of the sub-pixel opening on the base substrate is hexagonal, pentagonal, rectangular, square or circular (rectangular, FIGS. 6 and 7).
Claim 20: Bae discloses a display device, comprising the organic light-emitting diode display panel according to claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae. 
Regarding claims 4 and 15, Bae discloses an area in the red sub-pixel opening except the filling part serves as a red effective light-emitting area, an area in the green sub-pixel opening except the filling part serves as a green effective light-emitting area, and the blue sub-pixel opening serves as an blue effective light-emitting area (“emitting areas” of P2, P1, and P3, respectively).
Regarding claims 4, 5, 15, and 16, Bae does not disclose the ratio of the effective light-emitting areas of the subpixels. However, these ratio is a result-effective variable: the ratios of the areas are determined as disclosed by Bae: “[i]n the display device 200 according to the second embodiment of the present invention, the decrease problem of the display quality in the display device resulting from a difference in the lifetime and the emitting efficiency is prevented, and the non-uniformity problem of the emitting layer 162 (of FIG. 2) resulting from a difference of the evaporating rate in the solution process is overcome.” ([0088].) Thus those in the art would optimize the ratio of the light emitting areas of the subpixels for difference in lifetime and emitting efficiency between the materials in each of the subpixels. This optimization of a result-effective variable renders the claimed ratio obvious – see MPEP 2144.05(II)(A).
Claim 10: Bae discloses that the display substrate further comprises an organic light-emitting diode layer (162) disposed on a side, facing away from the base substrate, of the pixel defining layer, and the organic light-emitting diode layer comprises organic light-emitting diode parts located in areas of respective sub-pixel openings except the filling parts (FIG. 2).
Note that “organic light-emitting diode layer comprises organic light-emitting diode parts located in areas of respective sub-pixel openings except the filling parts” uses inclusive language, meaning that other, non-recited elements can also be present, such as other parts that are located in the filling parts.
Bae does not disclose that, in a direction perpendicular to the base substrate, a thickness of the organic light-emitting diode parts is less than a thickness of the filling parts. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). The thickness of the light emitting layer would be the thickness necessary for a desired level of light emission, and thus would be determined by ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Kim, US 2018/0182814, and Zang, US 2018/0337217. Bae does not disclose the upper portion of the disclosed structure. However, the claimed elements were well-known in the art. See Kim, which discloses
an encapsulation layer (280) on a side, facing away from the pixel defining layer (270), of the organic light-emitting diode layer; 
and a color film (CF1-Cf3) layer on a side, facing away from the organic light-emitting diode layer, of the encapsulation layer (FIG. 4); 
wherein the color film layer comprises color film parts corresponding to the respective sub-pixel openings (FIG. 4).
These elements would have been obvious as very common in the art and used for their common purposes: to protect the device and to control the color emitted from the device. 
Kim does not disclose that, for a case in which different sized pixels, outer contour shapes of the color film parts are similar to the outer contour shapes of the sub-pixel openings. For this feature, see Zang, which discloses a color film layer (“color filter”, [0067]); Zang discloses that “The first light-shielding pattern and the second light-shielding pattern can be disposed at a same layer as … the color filter on array (COA) substrate.” Thus, as seen in Zang (e.g. FIG. 10), the color film layer comprises color film parts corresponding to the respective sub-pixel openings, and outer contour shapes of the color film parts correspond to the portion to be emitted from the device. For Bae in view of Zang, this would correspond to the emission portions of Bae, and thus the outer contour shapes of the color film parts are similar to the outer contour shapes of the sub-pixel openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897